DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office Action is in response to applicant’s communication filed on 12/08/20. Claims 1-20 are pending in this application. 
Information Disclosure Statement
The information Disclosure Statements filed on 01/05/21, 03/05/21 and 09/09/21 have been received and are being considered.

Rejections Under 35 U.S.C. §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, amended claim 1 is amended with subject matter from which the written description teaches away For example, the specification at page 12 discloses “a heating of the gas outlets 13 to a temperature at which metallic reactions products are deposited on the gas outlets, thereby clogging the gas outlets 13 and potentially destroying the process equipment”. This is in direct contradiction to applicant’s amendment.
Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without crucial elements, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Claim1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the originally filed claims, does not reasonably provide enablement for the amendments which require heating of the outputs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to the invention commensurate in scope with these claims. 

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. US 10865477 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application contains similar claims and are broader than the US 10865477 B2 patent.



Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 18, 19 are rejected under 35 U.S.C. §103 as being unpatentable over Ito (US 4799454 A) in view of Wong (US 20130217177 A1) and further in view of Wescott (US 20120132631 A1). 
Regarding claim 1, Ito is directed towards a method for the localized deposition of a metal layer comprising: (a) introducing a first gaseous reactant (see fig. 2, disclosing vapor chamber 1), and a second gaseous reactant (see chamber 9) to a surface of a substrate (surface of 7), wherein the first and second gaseous reactants are introduced to the surface of the substrate through one or more gas outlets (see 11 and 98); and (b)    directing a laser (111) against a location on the substrate surface that is adjacent to the one or more gas outlets (111 is located proximate to the vapor and gas outlet), thereby heating a zone of the surface to a temperature at which the first and second gaseous reactants react (see col 5, ln 9-16), such that a metal layer is deposited on the heated zone of the substrate surface (layer 71 is formed, see col 5, ln 60-67). However, Ito does not disclose the first gaseous reactant comprising a metal-containing precursor.
However, Wong is directed towards local laser excitation of gasses to form semiconductor layers (see para [0065]), and at least at para [0043] discloses gaseous reactant comprising a metal-containing precursor. Ito and Wong are in the same or similar fields of endeavor. It would have been obvious to combine Ito and Wong. Ito and Wong may be combined by including a metal to form the material coil of Ito, in accordance with Ito, in order to form a metal layer. 
However, Wescott discloses heating the one or more gas outlets at a temperature above which the first and second gaseous reactants react, see paras [0039] and [0044] disclosing temperature variations at the powder to be laser formed.
Ito, Wong and Wescott are in the same or similar fields of endeavor. It would have been obvious to combine Ito, Wong and Wescott.  Ito, Wong and Hyde may be combined by forming the device of Ito and Wong in accordance with Wescott. One having ordinary skill in the art would be motivated to combine Ito, Wong and Wescott. 
Regarding claim 4, Ito, Wong, and Wescott disclose the method of claim 1, and Ito further discloses wherein the one or more gas outlets are configured to introduce a mixture of the first and second gaseous reactants substantially evenly across the heated zone of the surface, see fig 2 disclosing that both sources, 1 and 9 are spread out to form layer 71a.
Regarding claim 7, Ito and Wong, and Wescott disclose the method of claim 1, and Ito further discloses in which the first gaseous reactant and the second gaseous reactant are introduced through separate gas outlets (see fig 2, disclosing separate outlets for 1 and 9).
Regarding claim 18, Ito, Wong, and Wescott disclose the method of claim 1, in which the substrate is a silicon wafer (see para [0086] disclosing a silicon wafer).
Regarding claim 19, Ito, Wong, and Wescott disclose a system for the localized deposition of a metal layer according to the method of claim 1, comprising:
(a) a substrate, the substrate having a surface (see para [0086]);
(b) one or more gas outlets, the one or more gas outlets being in communication with at least a first gaseous reactant and a second gaseous reactant (111 is located proximate to the vapor and gas outlet), and the one or more gas outlets being positioned adjacent to a portion of the substrate surface (see 11 and 98); and
(c) a laser, the laser being configured to direct its output against the portion of the substrate surface in order to heat a zone of the substrate surface to a desired temperature (see Wong disclosing a lower excitation see para [0065] of Wang, see col 5 ln 9-16 of Ito).
Wong is directed towards local laser excitation of gasses to form semiconductor layers (see para [0065]), and at least at para [0043] discloses gaseous reactant comprising a metal-containing precursor. Ito and Wong are in the same or similar fields of endeavor. It would have been obvious to combine Ito and Wong. Ito and Wong may be combined by including a metal to form the material coil of Ito, in accordance with Ito, in order to form a metal layer. 
However, Wescott discloses heating the one or more gas outlets at a temperature above which the first and second gaseous reactants react, see paras [0039] and [0044] disclosing temperature variations at the powder to be laser formed.
Ito, Wong and Wescott are in the same or similar fields of endeavor. It would have been obvious to combine Ito, Wong and Wescott.  Ito, Wong and Hyde may be combined by forming the device of Ito and Wong in accordance with Wescott. One having ordinary skill in the art would be motivated to combine Ito, Wong and Wescott. 


Claims 2, 3 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Ito in view of Wong , Wescott and further in view of Shim (US 2018/0127877A1).
Regarding clam2, Shim is directed towards pattern deposition and at least at para [0010] discloses a deposition combination nozzle that houses a gas nozzle and a laser. Further, Para [0059] and figs 5 and 6 discloses repeating a laser gas deposition process over a pattern to 3d-print. Ito, Wong, and Shim are in the same or similar fields of endeavor. It would have been obvious to combine Ito, Wong, and Shim may be combined by forming the device of Ito, Wong, and Wescott in accordance with Shim in order to form fine thin films, see para [0058]
Regarding claim 3, Ito, Wong and Shim disclose a pattern and the one or more gas outlets and the laser follow the pattern; Para [0059] and figs 5 and 6 discloses repeating a laser gas deposition process over a pattern to 3d-print. Ito, Wong, and Shim are in the same or similar fields of endeavor. It would have been obvious to combine Ito, Wong, and Shim may be combined by forming the device of Ito, Wong, and in accordance with Shim in order to form fine thin films, see para [0058]
Regarding claim 20, Ito and Wang disclose the system of claim 19, Shim discloses wherein both the one or more gas outlets and the laser are configured to travel along the substrate surface in a controlled manner.
Shim is directed towards pattern deposition and at least at para [0010] discloses a deposition combination nozzle that houses a gas nozzle and a laser. Further, Para [0059] and figs 5 and 6 discloses repeating a laser gas deposition process over a pattern to 3d-print.

Claims 5 and 6 are rejected under 35 U.S.C. §103 as being unpatentable over Ito, Wong, and further in view of Toth (US 20110070381 A1).
Regarding claim 5, Ito and Wong, disclose the method of claim 1, but does not explicitly disclose wherein the first and second gaseous reactants are introduced through a single outlet, the diameter of the outlet being less than the diameter of the heated zone.
However, Toth, at least at fig. 2, discloses wherein the first and second gaseous reactants are introduced through a single outlet (228, see fig 2), the diameter of the outlet being less than the diameter of the heated zone (see fig 2, disclosing that the heated zone 230 is greater than 228).
Ito, Wong, and Toth are in the same or similar fields of endeavor. It would have been obvious to combine Ito, Wong, and Toth. Ito, Wong  may be combined with Toth by forming the nozzle and premixing the gas mixture as shown in Toth in order to achieve higher deposition or etching rates due to enhanced process gas pressures in region. See para [0062] of Toth.
Regarding claim 6, Ito, Wong, and Toth disclose the method of claim 5, and Toth further discloses wherein the outlet has a diameter that is less than the heated zone. However, Toth does not explicitly disclose that the nozzle is between about 50% and about 95% of the diameter of the heated zone. However, Fig 2 of Toth discloses that the nozzle is approximately half of the heated/reaction zone, controllable by capillary action (see para [0055]). 
Claims 8 and 9 are rejected under 35 U.S.C. §103 as being unpatentable over Ito, Wong, and further in view of Giacobbe (US 20020190035 A1).
Regarding claim 8, Ito, Wong, disclose the method of claim 1, but do not disclose wherein the heated zone has a diameter that is less than 10 mm. However, Giacobbe is directed towards Laser features in CVD and at least at para [0038] discloses that the laser radius is no more than about 0.1 mm, preferably no more than about 0.001 mm. Ito, Wong, and Giacobbe are in the same or similar fields of endeavor. It would have been obvious to combine Ito, Wong, and Giacobbe. Ito, Wong, and Giacobbe may be combined by using a focused laser of Giacobbe in the combined apparatus of Ito and Wong. It would have been obvious to combine Ito, Wong and Giacobbe in order to form small scale metal traces, see para [0041]. 
Regarding claim 9, Ito, Wong disclose the method of claim 1, but do not disclose wherein the heated zone has a diameter that is less than 5 mm. However, Giacobbe is directed towards Laser features in CVD and at least at para [0038] discloses that the laser radius is no more than about 0.1 mm, preferably no more than about 0.001 mm. Ito, Wong, and Giacobbe are in the same or similar fields of endeavor. It would have been obvious to combine Ito, Wong, and Giacobbe. Ito, Wong, Giacobbe may be combined by using the focused laser of Giacobbe in the combined apparatus of Ito and Wong. It would have been obvious to combine Ito, Wong, and Giacobbe in order to form small scale metal traces, see para [0041]. Further, applicants do not disclose whether conductivity refers to electrical or thermal conductivity. Heat distribution is inherently a function of thermal conductivity of a material, by definition.
Claims 10 and 11 are rejected under 35 U.S.C. §103 as being unpatentable over Ito, Wong, and further in view of Iza (US 20100199914 A1).
Regarding claim 10, Ito, Wong, disclose the method of claim 1, but do not disclose wherein the one or more gas outlets are positioned between about 3 mm and about 20 mm above the substrate surface. However, Iza discloses overlapping ranges. Iza discloses a gas outlet head at para [0048] that is greater than 5mm and less about 15 mm measured from the outlet to the substrate Ito, Wong, and Iza are in the same or similar fields of endeavor. It would have been obvious to combine Ito, Wong, and Ito. Ito, Wong, and Iza may be combined by configuring the device of Ito, Wong, in accordance with Iza. One having ordinary skill in the art would combine Ito, Wong and Iza in order in order to create precise boundary layers, see para [0048].
Regarding claim 11, Ito, Wong  and Iza discloses the method of claim 10, wherein the one or more gas outlets are positioned between about 5 mm and about 10 mm above the substrate surface. Iza discloses overlapping ranges. Iza discloses a gas outlet head at para [0048] that is greater than 5mm and less about 15 mm measured from the outlet to the substrate. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). MPEP § 2131.03. 
Ito, Wong, and Iza are in the same or similar fields of endeavor. It would have been obvious to combine Ito, Wong, and Iza. Ito, Wong, and Iza may be combined by configuring the device of Ito and Wong in accordance with Iza. One having ordinary skill in the art would combine Ito, Wong, and Iza in order in order to create precise boundary layers, see para [0048].
Claim 12 is rejected under 35 U.S.C. §103 as being unpatentable over Ito, Wong and further in view of Spicer (US 20140302255 A1).
Regarding claim 12, Ito, Wong, discloses the method of claim 1, but does not disclose wherein the metal of the metal-containing precursor is a transition metal. However, Spicer is directed towards CVD features and at least at para [0023] discloses that the precursor is a transition metal. Ito, Wong and Spicer are in the same or similar fields of endeavor. It would have been obvious to combine Ito, Wong, and Spicer. Ito, Wong, and Spicer may be combined by using the device of Ito and Wong to form a layer from a transition metal, as taught in Spicer. One having ordinary skill in the art would be motivated to combine Ito, Wong, Spicer in order to form metal layers, see para [0023].
Claims 13-15 are rejected under 35 U.S.C. §103 as being unpatentable over Ito and Wong and further in view of Andry (US 20050082676 A1).
Regarding claim 13, Ito, Wong, disclose the method of claim 1, but does not disclose wherein the metal-containing precursor has the formula MXn, however, Andry discloses: M is a transition metal is a halogen, and n is an integer 5 or 6(tungsten hexafluoride, see para [0066])and the second gaseous reactant is H2 (see para [0009]). Ito, Wong, and Andry are in the same or similar fields of endeavor. It would have been obvious to combine Ito, Wong, and Andry. Ito, Wong and Andry may be combine by using the gas components of Andry in the device of Ito, and Wong. One having ordinary skill in the art would be motivated to combine Ito, Wong  and Andry in order to create tungsten films. 
Regarding claim 14, Ito, Wong, and Andry disclose the method of claim 13, in which the transition metal is selected from the group consisting of tungsten (W), molybdenum (Mo), tantalum (Ta), titanium (Ti), rhenium (Re), niobium (Nb), nickel (Ni), and hafnium (Hf); and the halogen is selected from the group consisting of fluorine, chlorine, and bromine (see para [0066] of Andry, disclosing tungsten hexafluoride).
Regarding claim 15, Ito, Wong, and Andry disclose the method of claim 13, and Andry further discloses that the metal-containing precursor is selected from the group consisting of tungsten hexafluoride and tungsten hexachloride (see para [0066] of Andry, disclosing tungsten hexafluoride).

Claims 16 are rejected under 35 U.S.C. §103 as being unpatentable over Ito, Wong, and further in view of Zhan (US 20080073127 A1) 
Regarding claim 16, Ito, Wong, disclose the method of claim 1, but does not explicitly disclose wherein the deposited metal layer is monocrystalline. However, Zhan is directed towards Atomic layer deposition and at least at [0051] and [0056], Zhan discloses a deposition of macrocrystalline tungsten, aka monocrystalline tungsten. Ito, Wong, and Zhan are in the same or similar fields of endeavor. It would have been obvious to combine Ito, Wong and Zhan. Ito, Wong, and Zhan may be combined by using the device of Ito, Wong, to form tungsten carbide, as taught in Zhan. One having ordinary skill in the art would be motivated to combine Ito, Wong, and Zhan in order to form cutting tools, see abstract of Zhan.  Zhan further discloses wherein the deposited metal layer is monocrystalline tungsten, at [0051] and [0056].

Claim 21 and 22 are rejected under 35 U.S.C. §103 as being unpatentable over Hyde (WO 2015031453 A1).
Regarding claim 21, Hyde disclose a method for the localized deposition of a metal layer comprising:
(a) arranging a substrate on a substrate holder within a vacuum chamber (see Hyde disclosing “he interior 38 can be maintained in an incomplete vacuum or an atmosphere of an inert gas”);
(b) introducing a mixture of a first gaseous reactant and a second gaseous reactant to a surface of the substrate, wherein the first gaseous reactant comprising a metal-containing precursor through a gas outlet, wherein the substrate holder is configured to move relative to the gas outlet;
(see discussion of fig 2, disclosing The printing device 50 may further utilize a coolant (eg, vaporized or heated liquid coolant) from the surface of the object 52 or from the inside of the printing device 50 after the coolant is utilized to cool the printing site 60. A system for removing may be included. For example, the printing device 50 is configured to remove gas from within the printing device 50 through an exhaust duct and to introduce gas into the printing device through a suction duct (eg, a supply device 66 or a printing system). A gas circulation system (contained in a separate element). After being removed from the interior of the printing device 50, the gas may be washed, cooled, or otherwise treated and returned to the interior of the printing device 50. In order to advantageously control the movement of gas inside the printing device 50 and the movement of gas across the surface of the object 52 (including near the printing site 60), the duct can be opened, closed or reversed. In addition, the printing device 50 may include a plurality of suction and discharge ducts.)
(c) directing a laser against a location on the substrate surface that is adjacent to the gas outlet, thereby heating a zone of the surface to a temperature at which the first and second gaseous reactants react, such that a metal layer is deposited on the heated zone of the substrate surface (see discussion of fig 3, The heating energy supply system 154 controls the supply of heating energy to the print site via the heating energy supply device and may include any of the heating energy supply devices described herein. The heating energy supply system 154 may control the operation of the laser, including focusing the laser at the printing site and controlling the output of the laser. The heating energy supply system 154 may operate the laser to continuously provide heating energy to the printing site, or activate and deactivate the laser to provide intermittent heating energy to the printing site. You may let them. According to other embodiments, the heating energy supply system 154 may supply an electron beam or other heating energy supply device (eg, a voltage applied to the object to heat the printing site by resistive heating). The resistance heater may be configured to be controlled.); and
(d) moving the substrate holder in a desired pattern to produce a patterned metal layer on the substrate surface from the deposited metal (see device 50 disclosing A system for removing may be included.). It would have been obvious to modify Hyde in order to incorporate Hyde in to a standard wafer processing apparatus, as such processes are well within one having ordinary skill in the art.
Regarding claim 22 Hyde discloses the method of claim 21, wherein the substrate is conductive, the method further comprising applying insulation on a portion of the substrate surface (supply device 58 discloses By changing various parameters that cooperate with the supply of heating energy to different printing sites, it is possible to change the microstructure (e.g., grain structure) between the printing sites.
Response to Arguments
Applicant asserts that the cited art do not disclose the amended features of claim 1. However, it appears that this feature is A)not supported in the specification because the written description teaches away from this feature; and B) the newly cited art Hyde discloses this feature



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD CHIN/Primary Examiner, Art Unit 2813